Name: Commission Regulation (EEC) No 963/85 of 11 April 1985 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4. 85 Official Journal of the European Communities No L 103/9 COMMISSION REGULATION (EEC) No 963/85 of 11 April 1985 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as amended by Regulation (EEC) No 855/84, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 of 31 March 1984 (4), as last amended by Regulation (EEC) No 919/85(0 ; Whereas Commission Regulation (EEC) No 1372/81 of 19 May 1981 (6), as amended by Regulation (EEC) No 766/83 Q, lays down detailed rules for the applica ­ tion of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regu ­ lation (EEC) No 1372/81 during the period 3 to 9 April 1985 for the pound sterling led to, pursuant to Article 2 of Regulation (EEC) No 974/71 , the mone ­ tary compensatory amounts being deleted for United Kingdom ; Whereas, pursuant to Article 2 (3) (a) of Regulation (EEC) No 974/71 , for the United Kingdom the percentage of 0 shall be applied as long as, after deduction of the franchises referred to in the same paragraph, the result obtained is equal to or less than 0,5.and greater than 0, HAS ADOPTED THIS REGULATION : Article 1 1 . The 'United Kingdom' column of Annex I to Regulation (EEC) No 900/84 is hereby deleted. 2. Annexes II and III to Regulation (EEC) No 900/84 are hereby replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 15 April 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 92, 2. 4. 1984, p. 2. 0 OJ No L 99 , 8 . 4. 1985, p. 1 . (6) OJ No L 138 , 25 . 5 . 1981 , p. 14. 0 OJ No L 85, 31 . 3 . 1983, p. 84. No L 103/ 10 Official Journal of the European Communities 13 . 4. 85 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 _ _ 1,023 1,020 1,098 _  Milk and milk products 0,971 0,971    1,023 1,010 1,098   Pigmeat 0,982 0,982    1,023  1,098   Sugar 0,982 0,982    1,023 1,020 1,098   Cereals 0,976 0,976    1,023 1,020 1,098   Eggs and poultry and albumins 0,982 0,982    1,023 1,020 1,098   Wine \ 1,063   Under Regulation (EEC) No 3033/80 0,982 0,982    1,023 1,020 1,098  ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III BILAG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n" 974/71 Application of Article 2a of Regulation (EEC) N ° 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n . 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2Ã ¿ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 974/71 100 Lit = 3,14922 FB/Flux 0,559690 Dkr 0,156579 DM 0,477983 FF 0,176740 F1 0,0501551 £ (Irl) 0,0412327 £ (UK) 6,78237 Dra